

THE DAY OF 08 JAN 2009






BETWEEN




TS MATRIX PROPERTIES SDN BHD
(Company No.: 639889-U)
("The Vendor")




AND




TIRIOTECH (MALAYSIA) SDN. BHD.
(Company No.: 105390-V)
(The Purchaser")






SALE AND PURCHASE AGREEMENT






LEONG YENG KIT & Co.
Advocates & Solicitors


30-1, Jalan11/116B
Kuchai EntrepreneursPark
Off Jalan Kuchai Lama
58200 Kuala Lumpur
Malaysia


Tel: +603-79811180 +603-79811655
Fax: +603-79811343
Email: yengkit@yahoo.com

 
-1-

--------------------------------------------------------------------------------

 


THIS SALE AND PURCHASE AGREEMENT is made the day of 0 8 JAN 2009.


BETWEEN


1.  
TS MATRIX PROPERTIES SDN BHD (Company No.: 639889-U)a company registered in
Malaysia with its registered and business address at Lot 24, Jalan Usaha 8, Air
Keroh Industrial Estate,75450 Melaka (hereinafter referred to as lithe Vendor")
of the one part;



AND


2.  
TRIO-TECH(MALAYSIA) SDN. BHD.(Company No.: 105390-V) a company registered in
Malaysia with its registered office and business office at Plot 1A, Phase 1,
Bayan Lepas, Free Trade Zone Pulau Pinang, 11900 Pulau Pinang (hereinafter
referred to as "the Purchaser") of the other part;





WHEREAS:-


A.  
The Vendor is the registered and beneficial owner of all that property held
under Pajakan Mukim No. Hakmili~; 33, Lot No. 52540, Tempat Sg. Way / Subang,
Mukim of Damansara, District of Petaling and in the State of Selangor Darul
Ehsan measuring approximately 3671 square metres (hereinafter referred to as
"Lot 52540")and H.S.(D) 108103, PT 6, Banda of Petaling Jaya, District of
Petaling and in the State of Selangor Darul Ehsan measuring approximately 3641
square metres (hereinafter referred to as "PT 6") both bearing postal address as
Lot 11A,Jalan SS 8/2, Sg. Way Industrial Zone, 47300 Petaling Jaya, Selangor
Darul Ehsan (hereinafter referred to as "the Property").



B.  
The Property is presently free from Encumbrances (as defined herein).



C.  
The Property is subjected to a restriction in interest in that the same cannot
be sale, leased, charged or transformed save with the consent from the State
Authority (hereinafter referred to as "State's Consent").



D.  
Both the Vendor and the Purchaser are non-resident controlled companies.



E.  
The Vendor has obtained the unconditional approval of the FIC (as defined
herein) for the purchase of the Property.



F.  
A copy of the Certificate of Fitness has been forwarded to the relevant local
authority to enable them to certificate, the same as a true copy as the Vendor
is unable to locate the original copy.



G.  
The Purchaser has applied for and obtained a manufacturing licencse issued by
the Malaysia Industrial Development Authority("MIDA")of the Ministry of
International Trade ("MIDA") and as such is not required to seek FIC's approval
as stated in Section 9.8 of the Guidelines on the Acquisition of Properties by
Local and Foreign Interests issued by the FIC.



H.  
The Vendor has agreed to sell and the Purchaser has agreed to purchase all the
Property free from encumbrances at the price and upon the terms and conditions
hereinafter appearing.



I.  
The Vendor is represented by Messrs Leong Yeng Kit & Co., Advocates & Solicitors
of 30-1 , Jalan 11/1168, Kuchai Entrepreneurs Park, Off Jalan Kuchai Lama, 58200
Kuala Lumpur (hereinafter referred to as "the Vendor's Solicitors") whilst the
Purchaser is represented by Messrs. Wong Lu Peen &Tunku Alina, Advocates &
Solicitors of No. 21-6, Block B, The Boulevard, Mid Valley City, Lingkaran Syed
Putra, 59200 Kuala Lumpur (hereinafter referred to as ''the Purchaser's
Solicitors").




 
-2-

--------------------------------------------------------------------------------

 





NOW THIS AGREEMENT WITNESSETH as follows:-


1.  
DEFINITIONS AND IINTERPRETATIONS



1.1  
Definitions



In this Agreement, where the context so admits, the following expressions shall
have and bear the respective meanings assigned to them hereunder:-


"Assets" means whatever is in the Property on an as is where is basis;


"Balance Purchase Price" means the sum of Ringgit Malaysia Eleven Million Two
Hundred Five Thousand (RM11,205,000-00) only;


"Buildings" means the single storey detached factory block with an annexed
double storey factory block and a three storey factory cum office block
constructed on the SaidLandand includes any extensions and additions
subsequently
made thereto together with all foundation, basement and other works carried
thereon, roads, gardens, pavements, carparks, and oil installations and
facilities found on the Property;


"Certificate of Fitness" means a certified true copy of the certificate of
fitness of occupation for the Buildings as  issued by the relevant authority;


"Completion Date" means the final date for payment in full of the Balance
Purchase Price which shall include any extension of time as may be provided
under this Agreement or otherwise granted by the Vendor in writing;


"Consent Letters" means the original and duly certified copy by the Land
Registry of letter issued by the State  Authority granting the State's Consent
referred to in Clause 7.1.4 hereof;


"Deposit" means the sum of Ringgit Malaysia One Million Two Hundred Forty Five
Thousand (RM1,245,000-00) only;


"Encumbrances" means any mortgage, pledge, lien, charge (whether fixed or
floating) or assignment but shall not include any caveat lodged by the Purchaser
or any person claiming under the Purchaser;


"FIC" means the Foreign Investment Committee of the Prime Minister's Department;


"Financier" means the bank or financial institution who has agreed to grant a
Loan to the Purchaser to part finance the purchase of the Property;

 
-3-

--------------------------------------------------------------------------------

 



"Loan" means the loan granted by the Financier to the Purchaser to part finance
the purchase of the Property;


"Lot 52540" means the land held under Pajakan Mukim No. Hakmilik 33, Lot No.
52540, Tempat Sg. Way / Subang, Mukim of Damansara, District of Petaling and in
the State of Selangor Darul Ehsan measuring approximately 3671 square metres;


"Memoranda of Transfer" means a valid, executed and registrable (save for stamp
duty payable by the Purchaser thereon) memoranda of transfer in the form as
prescribed by the Land Code in respect of each Lot 52540 and another in respect
of PT 6 together with the corresponding stamping proforma, duly executed by the
Vendor in favour of the Purchaser; and for the purposes of adjudication of stamp
duty the purchase price of the Property shall be allocated as follows: Lot 52540
PT6 RM6,250,000.00 only; RM6,200,000.00 only;


"MITI" means the Ministry of International Trade of the government of Malaysia;


"MIDA" means the Malaysia Industrial Development Authority of MITI;


"MIDA's Acknowledgement" means the acceptance and acknowledgement of MIDA of the
Purchaser's acquisition of the Property;


"month" means the period ending on the same date as it commences on the previous
month but if there is no corresponding date in the following month then the
period shall expire on the last day of that month;


"Property" means all that property held under both Lot No. 52540 and PT 6, both
bearing postal address Lot 11A, Jalan SS 8/2, Sg. Way Industrial Zone, 47300
Petaling Jaya, Selangor Darul Ehsan;


"PT 6" means the lands held under H.S. (D) 108103, PT 6, Sandar of Petaling
Jaya, District of Petaling and in the
State of Selangor Darul Ehsan measuring approximately 3641 square metres;


"Purchase Price" means the sum of Ringgit Malaysia Twelve Million Four Hundred
Fifty Thousand (RM12,450,000-00) only; means TRIO-TECH(MALAYSIA) SDN. BHD.
(Company No.: 105390-V) a company registered in Malaysia with its registered and
business office at Plot 1A, Phase 1,Sayan Lepas, Free Trade Zone Pulau Pinang,
11900 Pulau Pinang and shall include their representatives and
successors-in-title;


"Purchaser" means TRIO-TECH(MALAYSIA) SDN. BHD. (Company No.: 105390-V) a
company registered in  Malaysia with its registered and business office at Plot
1A, Phase 1,Sayan Lepas, Free Trade Zone Pulau Pinang, 11900 Pulau Pinang and
shall include their representatives and successors-in-title;

 
-4-

--------------------------------------------------------------------------------

 
 
"Purchaser's Solicitors" means Messrs Wong Lu Peen & Tunku Alina, Advocates &
Solicitors of No. 21-6, Block B, The Boulevard, Mid Valley City, Lingkaran Syed
Putra, 59200 Kuala Lumpur;


"Ringgit Malaysia II~M" means the legal currency of Malaysia;


"Tenancy Refund" means the refund of all deposits for the rental utilities and
apportioned rental made up of the following:-


(a) three months rental deposit of RM87,003.00;
(b) water deposit of RM2,700.00;
(c) utilities deposit of RM136,000.00
(d) any overpaid rental apportioned on a daily basis with effect from the
Completion Date;


"Title(s)" means the original issue document of title of either Lot 52540 or PT
6 including any titles issued in substitution thereof;


"Vendor" means TS MATRIX PROPERTIESSDN BHD(Company No.: 639889-U) a company
registered and business address at Lot 24, Jalan Usaha 8, Air Keroh Industrial
Estate, 75450 Melaka and shall include. Their representatives and
successors-in-title;


"Vendor's Solicitors," means Messrs Leong Yeng Kit & Co., Advocates & Solicitors
of 30-1, Jalan 11/116B, Kuchai Entrepreneurs Park, Off Jalan Kuchai Lama, 58200
Kuala Lumpur.


1..2 INTERPRETATIONS


1.2.1 Words importing the masculine gender shall be deemed to include the
feminine and neuter genders and words importing the singular number shall
include the plural and vice versa.


1.2.2 Words applicable to 1atural persons shall include any body of persons
corporate or unincorporate.


1.2.3 Any reference to statutes and rules made thereunder shall, except where
the context otherwise requires be construed as references to those provisions as
respectively amended or re-enacted from time to time.
 
1.2.4 The headings herein are inserted for convenience only and shall not form
part of this Agreement.

  


 
-5-

--------------------------------------------------------------------------------

 
 


2. AGREEMENT FOR SALE


2.1  In consideration of the deposit sum of Ringgit Malaysia One Million Two
Hundred Forty Five Thousand  RM1,:245,000-00)only (herein after referred to as
''the Deposit') now paid by the Purchaser to the Vendor as the deposit and
towards account of the Purchase Price (the receipt of which the Vendor hereby
expressly acknowledges), the Vendor hereby agree to sell and the Purchaser
hereby agrees to purchase the Property free from all encumbrances but 5ubjectto
all conditions of title whether express or implied, and the category of land use
contained in the issue document of title to the Property at the purchase price
of F:inggit Malaysia Twelve Million Four Hundred Fifty Thousand
(RM12,450,000-00) only (hereinafter referred to as "the Purchase Price") subject
to the terms and conditions hereinafter contained.


3. PAYMENT OF BALANCE PURCHASE PRICE


3.1 Subject to Clause 3 herein below, the balance purchase price of the sum of
Ringgit Malaysia Eleven Million Two Hundred Five Thousand (RM11,205,000-00) only
(hereinafter referred 10as "the Balance Purchase Price") shall be paid by the
Purchaser to the Vendor's Solicitors as stakeholders within three (3) months
from the date of this Agreement or within three (3) months from the date of the
fulfillment of the last of the conditions precedent stated in Clause 7.1,
whichever shall be the later (hereinafter referred to as the Completion Period")
failing which, the Vendor shall grant to the Purchaser an extension of thirty
(30) days within which to pay the same or such outstanding part thereof
(hereinafter referred to as "the Extended Completion Period") Provided that the
Purchaser shall pay interest on the Balance Purchase Price or such outstanding
part them of at the rate of ten per centum (10%) per annum on a daily basis from
the commencement of the extended period aforesaid until full settlement.  The
final date for payment in full of the Purchase Price shall hereinafter be
referred to as "the Completion Date"  which expression shall include any
extension granted pursuant to this Agreement or otherwi5egranted by the Vendor
in writing. If the Completion Date falls on a Sunday or a public holiday
completion shall take place on such other day as may be agreed by the parties or
in default of such agreement on the day other than a Sunday or public holiday
next following the Completion Date.


3.2 Notwithstanding Clause 3.1 the parties hereto hereby agrees that the
following delay shall be excluded in the computation of the Completion Period or
the Extended Completion Period as the case may be:-


3.2.1 the number of days exceeding fourteen (14) days taken by the Vendor from
the date of request from the Purchaser's Financiers Solicitors in delivering to
the Purchaser's Financiers or its solicitors the Vendor's undertaking and the
redemption statement and letter of undertaking from the chargee (if any);


3.2.2 the number of days exceeding fourteen (14) days taken by any chargee (if
any) to release the re evant issue document of title, duplicate charge and
discharge of charge (or any discharge documents where applicable), from the date
of receipt of the Redemption Sum;


3.2.3 the number of days exceeding fourteen (14) days taken by the Vendor to
provide the undertaking referred to in Clause 8.3 hereof.
 

3.3 All payments to the Vendor's Solicitor shall be deemed to be payment
received by the Vendor.


 
-6-

--------------------------------------------------------------------------------

 


4. DELIVERY OF DOCUMENTS


4.1 The Vendor shall simultaneously with the execution of this Agreement deliver
to the Purchaser's Solicitor as stakeholders the following:


4.1.1 copies of the quit rent and assessment receipts for such payments made in
respect of the Property for the current year provided always that the Vendor
will deposit the latest January-July2009assessment receipt upon payment thereof;


4.1.2 the Vendor's certificate of incorporation and memorandum and articles of
association;


4.1.3 the Vendor's latest forms 24 and form 49;


4.1.4 the Vendor's board of directors' and shareholders resolution approving the
disposal of the Sale Property and authorising the execution, delivery and
performance of this Agreement and the affixation of the common seal of the
Vendor (in accordance with the Vendor's memorandum and articles of association)
on the MOT and all other relevant documents in respect of the sale and transfer
of the Property to the Purchaser; and


4.1.5 such other documents as are necessary to facilitate the registration of
the Memoranda of Transfer in favour of the Purchaser free from encumbrances.


4.2 The Vendor shall simultaneously with the execution of this Agreement deliver
to the Vendor's Solicitors as stakeholders the issue documents of title to the
Property to be dealt with in accordance with Clause 8.2 or Clause 13 below.


5. EXECUTION OF ME.MORANDAOF TRANSFER


5.1 Immediately upon the execution of this Agreement, the Vendor shall execute
the Memoranda of Transfer of the Property in favour of the Purchaser free from
all Encumbrances but subject to the conditions express or implied in the
document tf title in favour of the Purchaser.


5.2 The Purchaser's Solicitors are hereby authorized to deal with the Memoranda
of Transfer in the following manner:-


5.2.1 upon receipt thereof to present the Memoranda of Transfer to the stamp
office for adjudication purposes only; and


5.2.2 thereafter to present the Memoranda of Transfer for each Lot 52540 and PT6
at the different land registries for registration upon the full settlement of
the Balance Purchase Price and all interest accrued thereon (if any) unless the
provisions of Clause 6 and 8 shall apply; or


5.2.3 if the provisions in Clause 6 and 8 applies and provided that the
difference between the Balance Purchase Price and the Loan, if any, has been
paid to the Vendor's Solicitors as stakeholders, the Purchaser's Solicitors are
authorised to forward the duly adjudicated and stamped Memoranda of Transfer to
the Purchaser's Financiers or its solicitors to present the same together with
the Discharge Documents(if any).


5.3 The parties hereto sl1all take all steps and execute and/or cause to be
executed all documents as may  necessary to enable the Memoranda of Transfer to
be adjudicated by the relevant authority for the purposes of determining the
proper stamp duty payable on the conveyance 01the Property.

 
-7-

--------------------------------------------------------------------------------

 
 
6. REDEMPTION AND REMOVAL OF ENCUMBRANCES


6.1 Subject to Clause 6; herein below, the Vendor shall at the Vendor's own cost
and expense cause all encumbrances against the Property (if any) to be removed
on or before the Completion Date.


6.2 The Purchaser's Solicitors and/or the Financier shall from out of the
Balance Purchase Price or the Loan as the case may be, pay to any encumbrancer
(hereinafter referred to as "the Chargee") , a sum sufficient for redeeming the
Property(hereinafter referred to as "the Redemption Sum") to the Chargee to
redeem the Property and to procure the
discharge of charge!, duplicate charge, document of title and all other
documents ancillary thereto (herein after referred to as "the Discharge
Documents"). The Redemption Sum paid and advances to the Chargee shall be deemed
to have been advanced to the Vendor to the account of the Purchase Price and any
receipt or acknowledgement issued by the Chargee shall be a sufficient discharge
to the Purchaser.


6.3 In the event the Redemption Sum exceeds the Balance Purchase Price, the
Vendor shall upon a request from the Purchaser's Solicitors or the solicitors
for the financier as the case may be, pay the deficient amount to the Chargee
within seven (7) days from the date thereof.


6.4 The Vendor hereby agrees and covenants that the Vendor shall within fourteen
(14) days from the date of a request by the Purchaser's Solicitors or the
solicitors for the financier, as the case may be, cause to be obtained and
forwarded to the Purchaser's Solicitors or the solicitors for the financier, as
the case may be a redemption statement cum undertaking from the Chargee
favouring, in the event the Purchaser shall have obtained a loan, the Financier
or otherwise the Purchaser, to forward to the Purchaser's Solicitors or the
solicitors for tt' e financier, as the case may be, the Discharge Documents upon
receipt of the Redemption Sum and a further undertaking to refund the Redemption
Sum in the event the discharge of charge cannot be registered for any reason
whatsoever.


7. CONDITIONAL AGREEMENT


7.1 It is hereby expressly agreed between the parties hereto that this Agreement
and the sale and purchase hereunder is subject to and conditional upon the
following conditions ("Conditions Precedents"):-


7.1.1 the procurement by the Vendor, at the Vendor's own cost and expense, of a
certified true copy of the certificate of Fitness by the relevant local
authority;


7.1.2 the Vendor informing the FIC in writing of the disposal of the Property in
favour of the Purchaser (if applicable);


7.1.3 the procurement  of MIDA's Acknowledgment~ and


7.1.4 the procurement by the Vendor, at the Vendor's own cost and expense, of
the State's Consent.

 
-8-

--------------------------------------------------------------------------------

 
 
7.2 The Purchaser hereby agrees and covenants to notify MIDA of the Purchaser's
acquisition and to obtain MIDA's Acknowledgment as soon as possible within
fourteen (14) days from the date hereof or from the date of receipt of the
Vendor's information and documents referred to Clause 7.3 whichever shall be the
later.


7.3 The Vendor hereby agrees and covenants to supply to the Purchaser, upon
written request by the Purchaser, all information and documents that may be
reasonably required in relation to 'the procurement of MIDA's  acknowledgment.


7.4 The Vendor hereby agrees and covenants within fourteen (14)days from the
date of this Agreement or within fourteen (14) days from the date of receipt of
the Purchaser's information and documents whichever shall be later:-


7.4.1 to obtain a certified true copy of the Certificate of Fitness from the
relevant local authority


7.4.2 inform FIC in writing of the disposal of the Property in favour of the
Purchaser;


7.4.3 submit the application for the State Consent and shall deliver a certified
copy of the Consent letters to the Purchaser's Solicitors within three(3)
business days of the receipt 0'1the same.


Provided always the Purchaser hereby agrees and covenants to supply to the
Vendor, upon written request by the Vendor, all information and documents that
may be reasonably required In relation to the applications for the State's
Consent.


7.5 In the event the Purchaser is unable to obtain MIDA's acknowledgment within
three (3) months from the date of this Agreement or such other extended period
as may be granted by the Vender, or the Vendor is unable to obtain the State's
Consent within six (6) months from the date of this Agreement with an automatic
extension of three (3) months or such other extended period as may be granted by
the Purchaser or in the event the Vendor is unable to obtain a certified true
copy of the Certificate of Fitness for the Property within seven (7) days of
receipt of MIDA's acknowledgment and the State Authority's Co1sent (provided
always that the Purchaser shall in its sole and absolute discretion be entitled
to waive the requirement of a Certificate of Fitness to the extent permitted
by  law) then either party shall be at liberty to terminate this Agreement by
notice in writing to the Vendor whereupon the Vendor shall within seven (7) days
of the said notice of termination refund all monies (if any) paid by the
Purchaser pursuant to the terms of this Agreement free of interest and
thereafter this Agreement shall be terminated and be 01no further force and
effect (save for the parties' rights and remedies in respect of any antecedent
breaches of this Agreement).

 
-9-

--------------------------------------------------------------------------------

 
 
8. PURCHASER'S LOAN


8.1 If the Purchaser is applying for the Loan, the Purchaser's Solicitors are
hereby authorised by the parties hereto to release the Memoranda of Transfer and
all other relevant documents to the solicitors for the financier for
the  purposes of securing the release of the Loan PROVIDED ALWAYS that if the
Loan is insufficient to cover the Balance Purchase Price, the Purchaser shall
have paid the difference thereof (hereinafter referenced to as lithe
Differential Sum") to the Vendor's Solicitors as stakeholders AND the Vendor's
Solicitors shall have received a letter of undertaking from the Financier to
release the Loan to the Vendor upon presentation of the Memoranda of Transfer in
favour of the Purchaser and the Charge in its favour.


8.2 Upon receipt by the Vendor's Solicitors of the Differential Sum and the
letter of undertaking from the Financier to release the Loan Sum to the Vendor
upon presentation of the Memoranda 01'Transfer in favour of the Purchaser and
the Charge in its favour, the Vendor's Solicitors are hereby authorized by the
parties hereto to release the Title(s), Consent Letters (if rot already given),
quit rent and latest assessment receipts and all other relevant documents to the
solicitors for the financier for the purposes of securing the release of the
Loan.


8.3 If so required by the Financier, the Vendor will within fourteen (14) days
from the request of the solicitors for the financier or the Purchaser's
Solicitors as the case may be, cause to be forwarded to the solicitors for the
financier or the Purchaser's Solicitors, a letter of undertaking in favour of
the Financier to refund the Loan in the event that anyone of the Memoranda of
Transfer cannot be registered thereby resulting in the non-registration of
the Financier's charge.


9. PARTIES' DEFAULT


9.1 Provided that the Conditions Precedent shall have been satisfied and or
fulfilled, if the Vendor has fulfilled all the Vendor's obligations under this
Agreement and if the Purchaser fails to pay the Balance Purchase Price together
with interest, if any, in accordance with the terms of this Agreement, the
Deposit paid shall be absolutely forfeited to the Vendor and all payments made
in excess of the Deposit shall be refunded or cause to be refunded to the
purchaser free of interest within seven (7) days from the date of such
forfeiture in exchange for the return of the Memoranda of Transfer, provided
that the Memoranda of Transfer is not required by the Purchaser for the purpose
of cancellation of stamp duty already paid, in which event the Purchaser will
return, the Titles and all other documents forwarded to the Purchaser or the
Purchaser's Solicitors and the withdrawal (of the private caveat(s) lodged by
the Purchaser and the Financier failing which the Vendor shall pay the Purchaser
interest at the rate of ten per centum (10%) per annum 01'1a daily basis on the
amount outstanding until actual payment. Where vacant poss'3ssion has been
delivered the Purchaser shall restore vacant possession to the Vondor for the
portions of the Building where the Purchaser is not currently tenanting from the
Vendor. Thereafter this Agreement shall be terminated and neither party shall
have any further claims against the other and the Vendor shall be entitled to
resell the Property without notice to the Purchaser in such manner as the Vendor
shall deem fit without having to account to the Purchaser for any profit made on
such resale.

 
-10-

--------------------------------------------------------------------------------

 
 
9.2 Provided that the Conditions Precedent shall have been satisfied and or
fulfilled, if the Purchaser is able and willing to fulfill the Purchaser's
obligations under this Agreement and if the Vendor shall fail to complete the
sale of the Property, the Purchaser shall be entitled at its option either to
take such action to enforce this Agreement by specific performance or to
terminate this Agreement by giving a notice in writing to the Vendor and to
request the Vendor to refund within seven (7) days all monies paid by the
Purchaser under the provisions of this Agreement free of interest and costs
together with liquidated damages of ten percent (10%) of the Purchase Price, in
exchange for the return of the Memoranda of Transfer, provided that the
Memoranda of Transfer is not required by the Purchaser for the purpose of
cancellation of stamp duty already paid, in which event the Purchaser will
return, the Titles with the interest of the Vendor intact and all other
documents "forwarded to the Purchaser or the Purchaser's Solicitors and the
withdrawal of the private caveat(s) lodged by the Purchaser and the Financier
and thereafter this Agreement shall be treated as terminated without prejudice
to the Purchaser's rights to claim for losses, damages, expenses and costs
incurred or suffered by the Purchaser as a result of such termination.


10. RELEASE OF THE EIALANCE PURCHASE PRICE


10.1 Subject to Clauses 11 and 12, the Balance Purchase Price less the Tenancy
Refund to be made to the Purchaser and all lawful deductions or payments, shall
be released or paid by the Vendor's Solicitors to the Vendor (provided the
Tenancy Refund shall have been made) upon the expiry of fourteen (14) days from
the presentation of later of the Memoranda of Transfer for Lot 52540 and PT6 and
the relevant documents for registration and after the delivery of vacant
possession of the Property to the Purchaser.


11. INSPECTION AND C'ONDITION


11.1 The Purchaser hereby confirms and declares that the Purchaser has inspected
the Property and is satisfied with the condition state nature and character of
the same and the Vendor hereby covenants with the Purchaser that the Property
shall be in and of the same condition state nature and character (fair wear and
tear excepted) at the date of
delivery of vacant possession as it is at the date of this Agreement.


12. OUTGOINGS


12.1 The Vendor hereby warrants that all quit rent assessments and other
outgoing including telephone, water and electricity bills (if any) with respect
to the Property has been or shall be paid and discharged by the Vendor up to and
including the date of release of the Balance Purchase Price or the remainder
thereof to the Vendor. Such quit rent assessments and outgoing shall be
apportioned on the date of delivery of vacant possession and all moneys due from
one party to the other shall be paid on the date of payment of the Balance
Purchase Price.


13. VACANT POSSESS ION


13.1 Simultaneously with tile receipt by the Vendor's Solicitors of the Balance
Purchase Price and late payment interest, if any, in accordance with the
provisions of this Agreement, the Vendor shall deliver or caused to be delivered
to the Purchaser's Solicitors


13.1.1 the Titles and Consent Letters (if not already given) free from all
Encumbrances whatsoever (where the Purchaser has not taken the Loan) together
with the original quit rent and latest assessment receipts; and


13.1.2 vacant possession of those parts of the Buildings not included in the
Tenancy and the Tenancy shall de deemed to have been terminated.

 
-11-

--------------------------------------------------------------------------------

 
 
14. GOVERNMENT ACQUISITION


14.1 The Vendor hereby warrants and represents to the Purchaser that as at the
date hereof the Vendor has no knowledge of any intended acquisition of the
Property or any part thereof nor has any mason to believe that the Property or
any part thereof is subject to acquisition by any go vernmental statutory urban
or municipal authority or that any advertisement in the Government Gazette of
such intention has been published to either Section 4 or Section 13of the Land
Acquisition Act, 1960.


14.2 Notwithstanding the "warranty or representation of the Vendor above, if the
Property or any part thereof is subject to intended acquisition whether by
notification or by publication in the gazette or where the prior to or after the
date of this Agreement but before the Completion Date, the Vendor shall
immediately give notice to the Purchaser of such notification or publication,
whereupon the Purchaser shall be entitled by notice to elect either to terminate
this) Agreement or to complete the purchase of the Property.


14.3 In the event the Purchaser elects to terminate the sale and purchase
herein, the Vendor shall forthwith refund to the Purchaser all monies paid by
the Purchaser free of interest upon receipt of the Purchaser's notice and
thereafter this Agreement shall be at an end and be of no further force and
effect.


14.4 In the event the Purchaser elects to complete the purchase of the Property
the Purchaser shall, subject to the Purchaser's performance Qf all the
Purchaser's obligations herein the Agreement contained, be entitled to all
compensation payable. The Vendor shall notify the relevant authority of the
Purchaser's interest in the Property and the terms of this Agreement and shall
do all acts and things as the Purchaser may reasonably require at the cost of
the Purchaser for the purpose of obtaining the best compensation.


15. PRIVATE CAVEAT


15.1 The Purchaser and the Financier shall be entitled at their own cost and
expense to lodge with the Land Regis! )'/Office a private caveat in respect of
the Property Provided always that in the event of this Agreement being lawfully
terminated pursuant to the terms hereof, the Purchaser shall forthwith cause
such caveat(s) to be removed at the Purchaser's own cost and expense.


16. NON-REGISTRATION OF MEMORANDAOF TRANSFER


16.1 If any of the Memoranda of Transfer for either for Lot 52540 or PT6 cannot
be registered, (save for reasons attributable to the parties hereto in which
event clause 9 shall apply mutatis muntandis), this Agreement is deemed to have
been terminated and upon such termination the Vendor shall in exchange for the
return of the Memoranda of
Transfer, provided that the Memoranda of Transfer is not required by the
Purchaser for the purpose of cancellation of stamp duty already paid in which
event the Purchaser will return, the Titles (v:ith the interest of the Vendor
intact in respect of the Title which cannot be transferred) and all other
documents forwarded to the Purchaser or the Purchaser's Solicitors and the
withdrawal of the private caveat(s) lodged by the Purchaser and the Financier,
refund or cause to be refunded to the Purchaser all monies paid free of interest
and provided further that where one of Lot 52540 and PT6 shall be registered but
not the other the Purchaser will re-transfer the registered for Lot 52540 or PT6
(whichever shall be applicable) to the Vendor at the Vendor's cost and expense.
PROVIDED ALWAYS that the non-registration of the Memoranda of Transfer is caused
by the Purchaser, the Purchaser shall re-transfer the registered for Lot 52540
or PT6 (whichever shall be :lpplicable) to the Vendor at the Purchaser's cost
and expense.

 
-12-

--------------------------------------------------------------------------------

 
 
17. VENDOR'S REPRESENTATIONS


17.1 The Vendor hereby covenants undertakes warrants and represents to and with
the Purchaser (and it is 11erebyacknowledged that the Purchaser has agreed to
enter into this Agreement on the basis of and in full reliance upon the
following covenants undertakings warranties and representations):-


17.1.1 that the Vendor is the registered and beneficial owner of the Property
and have full power and authority to sell the same;


17.1.2 that tile Property is free from all Encumbrances save for those made know
herein and no impediment exists which would impede affect or obstruct the
registration of the Memoranda of Transfer from the Vendor to the Purchaser;


17.1.3 that all express and implied conditions of title affecting the Property
have been Fully complied with;


17.1.4 that there is no pending legal proceedings and/or claims against the
Vendor which may affect in any way the Vendor's title to or the Vendor's rights
to dispose the Property;


17.1.5 that the Vendor is not a wound up company nor is aware of any winding up
petition instituted against, or resolutions passed for the winding up of, the
Vendor;


17.1.6 that the Vendor has the absolute and unfettered right to enter into this
Agrel3ment and to transfer the Property to the Purchaser upon the terms of
thi:3Agreement, and it has not contravened and will not contravene any
laws :Malaysia or its Memoranda and Articles of Association by entering into and
performing this Agreement;


17.1.7 that the Vendor has not entered into any management agreement with a
third party in respect of the management of the Property;


17.1.8 that the statements set out in the recitals to this Agreement are true
and accurate in all respects;


17.1.9 that the Vendor is selling the Property to the Purchaser on an as is
where is ba:;is;


17.1.10 save as has been disclosed, the Vendor is not engaged in any litigation,
arbitration or regulatory proceedings or prosecution for any criminal offenses,
whether pending or threatened, which relate to the Property and Assets;.


17.1.11 all quit rents, rates, assessments and other lawful outgoings due to the
relevant authorities in respect of the Property as at the date of this Agreement
have been fully paid and up to and including the date of payment of the full
Purchase Price shall be fully paid by the Vendor and the V'3ndor shall not at
any time hereafter up to and including the date of payment of the full Purchase
Price do or suffer to be done or commit any act, matter or thing in or in
respect of the Property which may render the Property or any part thereof liable
to forfeiture or attachment or which shall Contravene the provisions of
any  existing legislation up to the date of payment of the full Purchase Price;

 
-13-

--------------------------------------------------------------------------------

 
 
17.1.12 the Vendor has insured and will continue to insure the Property and
Assets sup to the date of completion and not thereafter; and


17.1.13 there are no outstanding notices which would adversely affect the
Vendor's interest in the Property or Assets or any part thereof that have been
served upon the Vendor in respect of the Property and Assets and that a I fines
penalties levies and impositions of any nature whatsoever in respect of the
Property and Assets have been fully paid and settled.


17.2 The Vendor hereby E:.xpresslyagrees and acknowledges that the Purchaser is
entering into this Agreement and agreeing to purchase the Property in reliance
upon the covenants, undertakings, representations, declaration set forth and
herein contained and the Purchaser may treat the same as conditions of this
Agreement and that none of the said covenants, undertakings, declarations,
representations shall be deemed in any way modified or discharged  by the
completion of this sale and purchase transaction.


17.3 The parties hereto further hereby agree that the truth and correctness on
all matters stated in the covenants, undertakings, representations, declarations
hereinabove contained are accurate this Agreement and shall form the basis of
the Vendor's and the Purchaser's agreement to the sale and purchase of the
Property.


17.4 Each representation and warranty shall survive the execution of this
Agreement and shall be deemed to have b'3en reiterated as at the date of payment
of the full Purchase Price.


18. RESCISSION


18.1 If the warranties covenants undertakings or representations made by the
Vendor in Clause 17 or any of them are or is incorrect in any respect the
Purchaser shall inform the Vendor who shall be given an opportunity to rectify
or correct the same failing which (without prejudice to any claim for damages
which the Purchaser may have against the Vendor) the Purchaser may by notice in
writing served on the Vendor to treat the sale and purchase herein as rescinded
PROVIDEDALWAYS THAT if warranties covenants undertakings or representations made
by the Vendor in Clause 17 or any of them are or is incorrect through no act
omission or default of the Vendor, then the Purchaser shall "not make any claim
for damages against the Vendor.


18.2 The Vendor shall within seven (7) days from the date of rescission notice
aforesaid refund or cause to be refunded all monies paid by the Purchaser free
of interest pursuant to the terms of this Agreement and thereafter this
Agreement shall be at an end and be of no further force ard effect save for the
parties' rights and remedies in respect of any antecedent breached of this
Agreement.


19. KNOWLEDGE OR ACQUIESCENCE


19.1 Knowledge or acquiescence by either party hereto of or in any breach of any
of the conditions or covenants herein contained shall not operate as or be
deemed to be waiver of such conditions or covenants or any of them and
notwithstanding such knowledge or acquiescence each party hereto shall be
entitled to exercise his respective rights under this Agreement and t,) require
strict performance by the other of the terms and conditions herein.

 
-14-

--------------------------------------------------------------------------------

 
 
20. TIME


20.1 Time wherever men1oned shall be of the essence of this Agreement.


21. NOTICE


21 .1 Any notice or request with reference to these presents shall be in writing
and shall be deemed to have been sufficiently served or given for all purposes
herein on the respective parties hereto if left by hand or sent by telex
telegram or prepaid registered post to the party to whom it is addressed at
their respective addresses above stated or to such address as or e party may
notify to the other in writing or to their respective solicitors or agents duly
authorised and shall in the case of a notice or request by telex telegram or
prepaid registered post be deemed to have been served when it ought in the
ordinary course of transmission or post to have been received. 21.2 Any notice
of demand or in the course of commencement of legal proceedings shall be deemed
to have been sufficiently served on the parties personally and not through their
solicitors. .


22. JOINT AND SEVERAL LIABILITY


22.1 In this Agreement where there are two or more persons included in the term
"the Vendor" and/or "the Purchaser" agreements covenants terms stipulations and
undertakings expressed to be made by and in favour of the Vendor and the
Purchaser shall be deemed respectively~ to be made by and to be binding on and
enforceable by such persons jointly and severally.


23. COSTS


23.1 The Purchaser shall pay all stamp duties, registration fees or other fees
or charges payable on or incidental to the execution, completion and
registration, as the case may be, of this Agreement, the Memoranda of Transfer,
the conveyance herein and the lodgment and removal of the private caveat, if
any. The Vendor shall pay all registration
fees, or other fees c r charges if any, payable on or incidental to the
discharge of Property from the Chargee.


23.2 The Purchaser furt'1er agrees to pay as and when required any additional or
excess stamp duty and/or  Ienaltythat may be imposed by the Collector of Stamp
Duty or such other competent authority or authorities in respect of this
Agreement and/or the Memoranda of Transfer of the Property.


23.3 The parties hereto ~shall respectively bear and pay their own solicitors'
fees in respect of this Agreement.


24. INTEREST


Notwithstanding an:,1hingcontained herein where one party is obliged to pay or
refund any monies due hereunder within a period of time as specified hereunder
that party shall refund or pay such monies within the period failing which
interest on the monies to be paid or refunded or such part thereof which shall
be outstanding shall be imposed
at the rate of ten percent (10%) per annum calculated on a daily basis
commencing on the day mmediatel~1following the expiry of the period granted up
to and including the date of actual payment such interest to be paid together
with the such monies to be refunded.


25. BINDING EFFECT OF AGREEMENT


25.1 This Agreement shall be binding upon the respective heirs personal
representatives successors-in-title and permitted assigns of the parties hereto.
 
-15-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto the parties hereto have hereunto set their
respective hand and seal the day and year first abovewritten.
 
[tti10qexhibit101.jpg]
